                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


UNITED STATES OF AMERICA              CASE NO. 6:19-CR-160

VERSUS                                JUDGE JUNEAU

BILLY LOUVIERE (03)                   MAGISTRATE JUDGE WHITEHURST

                                  JUDGMENT

      This matter was referred to United States Magistrate Judge Carol B.

Whitehurst for report and recommendation. After an independent review of the

record, and noting the defendant’s waiver of any objections, this Court concludes

that the Magistrate Judge’s report and recommendation is correct and adopts the

findings and conclusions therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with

the terms of the plea agreement filed in the record of these proceedings, the guilty

plea of the defendant, BILLY LOUVIERE, is ACCEPTED and he is finally

adjudged guilty of the offense charged in Count 5 of the Indictment consistent with

the report and recommendation.

       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of

January, 2020.


                                          MICHAEL J. JUNEAU
                                          UNITED STATES DISTRICT JUDGE
